Woodward, J.:
! Mary Ann Dugard, the decedent, deposited in the Williamsburgh Savings Bank, on or about ¡January 29, 1890, certain moneys in the name of “ Mary Ann Dugard, in trust for Lillie M. Lahey.” ' There, is no evidence that the said Lillie M. Lahey was ever informed of this deposit, or that she was ever given the bank book, or that any act on the part of the decedent in reference to this deposit ever came to the knowledge of the beneficiary named. With the deposit standing on the books of the bank as above stated, the said Lillie M. Lahey died on the 30th day of March, 1892, jeaving her mother, the" said Mary Ann Dugard, her surviving. Subsequent to the ’death of the said Lillie M. Lahey, Mrs. Dugard continued to make deposits in the account “ in trust for Lillie M. Lahey,” such deposits aggregating $525. It appears from the evidence that when the bank book came into the.possession of the- executors of Mary. Ann Dugard the words “ in trust for Lillie M. Lahey ” were obliterated by pencil marks, and- it was only when a demand was made upon the Williamsburgh Savings Bank for the amount of the deposit jhat it became known that the account upon the books of the bank was in the form of a trust. The Methodist Episcopal Hospital and the Brooklyn Methodist Episcopal Church Home, residuary legatees under the will of Mary Ann Dugard, appeal from the decree *333of the learned surrogate which holds as a matter of law that the moneys so deposited in said account .prior to thé death of said Lillie M. Lahey became her property and forms part of her estate, and that the moneys so deposited after the death of said Lillie M. Lahey became the property of the children of said Lillie M. Lahey.
We fail to find in the record before us anything to justify these conclusions. Th'e recent careful review of the authorities made by the Court of Appeals in Matter of Totten (179 N. Y. 112) establishes the rule in this State that a deposit by one person of his own money, in his own name as trustee for another, standing alone, does not establish an irrevocable trust during the lifetime of the depositor. It is a tentative trust merely, revocable at will, until the depositor dies or completes the gift in his lifetime by some unequivocal act or declaration, such as delivery of the passbook or notice to the beneficiary. In case the depositor dies before the beneficiary without revocation, or some decisive act or declaration of disaffirmance, the presumption arises that an absolute trust was created as to the balance on hand at the death of the depositor. (Matter of Totten, supra,, 125, 126.) In the case now before us there was no pretense that the depositor had ever notified the beneficiary, or that there was any act or declaration,, aside from the mere form of the deposit, which indicated an intention of making an absolute, irrevocable trust, and the beneficiary having predeceased the depositor it follows that the tentative trust came to an end with the death of Lillie M. Lahey, and .the fact that the bank book which came into the hands of the executors of Mary Ann Dugard was altered, by obliterating the words “ in trust for Lillie M- Lahey,” is persuasive evidence that the depositor so regarded the matter. “It may be justly said, ” to quote the language of the Court of Appeals in Beaver v. Beaver (117 N. Y. 421, 430), “ that a deposit in a savings bank by one person, of his own money to the credit of another, is consistent with an intent on the part of the depositor to give the money to the other.' But it does not, we think, of itself, without more, authorize an affirmative finding that the deposit was made with that intent, when the deposit was tó a new account, unaccompanied by any declaration of intention, and the depositor received at the time a pass book,, the possession and presentation of which, by thje rules of the bank, known, to the depositor, is made the evi*334dence of the right to draw the deposit. We cannot close our eyes to the well-known practice of persons depositing in savings banks money to the credit of real or fictitious persons, with no intention of divesting themselves of ownership. It is attributable to various reasons; reasons connected with taxation; rules of the bank limiting the amount which any one individual may keep on deposit; the desire to obtain high rates of interest where there is a discrimination based on the amount of deposits, and the desire, on the part of many persons, to veil or conceal from others knowledge of their pecuniary condition. In most cases where a deposit of this character is made as a gift, there are contemporaneous facts or subsequent declarations by which the intention can be established, independently of the form of the deposit. We are inclined to think that to infer á gift from the form of the deposit alone would, in the great majority of cases, and especially where the deposit was of any considerable amount, impute an intention which never existed and defeat the real purpose of the depositor. ”
If we are right in concluding that the tentative trust came to an end with the death of Mrs. Lahey, there can be no foundation for the further conclusion of law that the subsequent deposits in the same- account became the property of Mrs. Lahey’s children. The deposits, both before and after the death of Mrs. Lahey, belonged to Mary Ann Dugard until she had finally disposed of them; they were at all times in her control, and the passbook having been altered while in her possession, the account, as between the depositor and the- children of Mrs. Lahey, was in the name of Mary Ann Dugard individually. There is not the slightest evidence to show that any deposit was made with an intention to transfer to Mrs. Lahey’s children the original or subsequent deposits, ■ with the exception of an alleged statement by Mrs. Dugard to the • effect that these children had a snug little sum in the- bank; that it ■ was in trust for their mother, but that they would eventually get it. This was not said to any one who had any control over the deposit; ■ it was not a declaration of; a present gift to the children, and the most that can be said for it is that it was some evidence that Mary Ann Dugard expected to turn the money over to them. But with . the deposit belonging to her she died, and it seems clear that the fund in the Williamsburgh Savings Bank belonged to her estate and *335not to the heirs of Lillie M. Lahey. No title to the original deposit ever vested in Mrs. Lahey, and it is difficult to see how any title could flow to her heirs.
The decree of the Surrogate’s Court should be reversed, with costs.
Jenks, Rich and Miller, JJ., concurred; Hirschberg, P. J., dissented.
Decree of the Surrogate’s Court of Kings county reversed, with costs, and matter remitted to that court for further proceedings in accordance with opinion of Woodward, J.